Citation Nr: 0607415	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971 and from September 1973 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO in Pittsburgh, Pennsylvania has since assumed 
jurisdiction over this appeal.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  He has a current diagnosis of diabetes mellitus.


CONCLUSION OF LAW

The veteran's diabetes mellitus is presumptively due to his 
service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws and regulations generally pertaining to the 
issue on appeal.  The Board will then move on to an analysis 
of the issue.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusion.



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).

In this case, the veteran was provided the required VCAA 
notice in December 2002 and April 2003 letters (VCAA 
letters), which were sent prior to the RO's May 2003 decision 
in accordance with the holding in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini II, 18 Vet. App. at 117.  
This new fourth "element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including all evidence of any post-service treatment for 
diabetes mellitus, as well as the history of the claimed 
condition.  In this way, the letters clearly satisfy the 
first three "elements" of the notice requirement.

Although the VCAA letters do not contain the precise language 
specified in the fourth "element," the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  A more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claim.



Pertinent laws and regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

The laws and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus (Type 2), 
Hodgkin's disease, chronic lymphatic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 
C.F.R. § 3.309(e) (2005).



The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116 (West 2002).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Analysis

The veteran's Department of Defense Form 214 (DD Form 214) 
shows he served honorably for over two years during the 
Vietnam War era as a member of the United States Army.  A 
second DD Form 214 confirms he served in Vietnam specifically 
from September 1970 to October 1971.  He received the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  Therefore, because he served in Vietnam during the 
Vietnam era, he is presumed to have been exposed to 
herbicides during that service.

The veteran also has a current diagnosis of the claimed 
disability, diabetes mellitus.  And although his service 
medical records (SMRs) do not indicate a diagnosis of 
this condition (or relevant symptoms, etc.), in August 2003 a 
VA medical examiner stated in the report of his clinical 
evaluation that the veteran "has had manifest diabetes 
mellitus since 1981, which has required tablets since 1998."  
There is no evidence of record disputing this as the 
veteran's current diagnosis.

In light of this, the evidence supports a grant of service 
connection for diabetes mellitus.  The evidence of record 
indicates the veteran served in the Republic of Vietnam 
during the Vietnam era and is therefore presumed to have been 
exposed to herbicides during service.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  He also 
has a current medical diagnosis of diabetes mellitus 
(apparently Type II in the absence of any indication to the 
contrary), which is one of the diseases deemed to be 
associated with herbicide exposure and for which 
service connection may be presumed.  See 38 U.S.C.A. § 
1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2005).  
Consequently, presumptive service connection is warranted in 
this case.  It therefore is unnecessary to determine whether 
the veteran also would be entitled to service connection on a 
direct incurrence basis.


ORDER

Service connection for diabetes mellitus as a result of 
exposure to herbicides is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


